Dear District Attorney Macy:
¶ 0 This office has received your letter asking for an official Opinion addressing the following question:
 Who may act in the place of and perform the duties for a member of the county board of tax roll corrections?
¶ 1 Section 68 O.S. 2871 of Title 68 creates the board of tax roll corrections (Board) and empowers the Board to hear and determine allegations of error, mistake or difference as to any item or items contained in the tax rolls. The Board consists of three voting members and the county clerk:
  B. A board of tax roll corrections is hereby created and shall consist of the chair of the board of county commissioners as chair, the chair of the county equalization board as vice-chair, the county clerk as nonvoting member and secretary, and the county assessor, a majority of whom shall constitute a quorum. . . .
68 O.S. 2871(B) (1998).
¶ 2 You have asked this office to determine the appropriate official who may act in the place of and perform the duties of a member of the Board. Article XVII, Section 2 of the Oklahoma Constitution provides for the creation of county officers, subject to change by the Legislature:
  There are hereby created, subject to change by the Legislature, in and for each organized county of this State, the offices of Judge of the County Court, County Attorney, Clerk of the District Court, County Clerk, Sheriff, County Treasurer, Register of Deeds, County Surveyor, Superintendent of Public Instruction, three County Commissioners, and such municipal township officers as are now provided for under the laws of the Territory of Oklahoma, except as in this Constitution otherwise provided.
¶ 3 The list of county officers was expanded with the adoption of 19 O.S. 180.81(B) (1998), which provides in pertinent part:
  B. Each principal officer named in Paragraph 1 of Section 180.73 of this title, except judges, shall designate of record in the office of the county clerk a first or chief deputy or assistant who shall be chargeable with all the duties of such principal officer, while subject to the direction of the same. The first or chief deputy or assistant shall carry on the duties of the office during the absence of the principal officer or, in the event of the death, removal or resignation of said principal officer, until a successor shall have qualified. . . .
¶ 4 Members of the board of county commissioners, the county clerk and the county assessor are among the principal officers named in 19 O.S. 180.73 (1998). Therefore, the chief deputy county commissioner for the chair of the board of county commissioners, the chief deputy county clerk and the chief deputy county assessor are empowered to perform the duties of their principal officers under two separate sets of circumstances:
  1. When acting under the direction of the principal officer;
2. during the appointing officer's absence; or,
  3. in the event of the principal officer's death, removal or resignation.
See 19 O.S. 180.81(B) (1998).
¶ 5 The principal officers as enumerated in 19 O.S. 180.73 (1998), which apply to the Board are the chair of the board of county commissioners, the county assessor and the county clerk.
¶ 6 There is, therefore, statutory authority which permits chief deputies to act in the place of the following members of the Board: chair of the board of county commissioners, the county assessor and the county clerk. There is no statute which permits substitution of the chair of the county board of equalization. Section 68 O.S. 2861 of Title 68 creates, for each county of the state, a board of equalization. Members are appointed pursuant to 68 O.S. 2861(B) (1998) which provides in pertinent part:
  B. Members of the county board of equalization shall be appointed as follows:
  1. One member shall be appointed by the Oklahoma Tax Commission;
  2. One member shall be appointed by the board of county commissioners; and
  3. One member shall be appointed by the district judge or a majority of the district judges in all judicial districts where more than one district judge is elected.
¶ 7 Members of the county board of equalization, before entering upon their duties, must subscribe to the oath required of other county officers. See 68 O.S. 2862(A) (1998). Unlike the other members of the board of tax roll corrections, however, county equalization board members are not enumerated in Section 19 O.S. 180.73 of Title 19. Therefore, county equalization board members, including the chair, are not authorized by 19 O.S. 180.81(B) (1998) to designate a first or a chief deputy.
¶ 8 There is no statute which permits the vice-chair of the board of equalization or any other person to substitute for the chair of the board of equalization and act as a member of the board of tax roll corrections. In the absence of such statutory authority none is allowed.
¶ 9 It is therefore the official Opinion of the AttorneyGeneral that:
 A chief deputy is authorized to act on behalf of the chair of the board of county commissioners, the county clerk and the county assessor and serve on the board of tax roll corrections pursuant to the authority granted in 19 O.S. 180.81 (1998) under the following circumstances:
 1. When acting under the direction of the principal officer;
2. during the officer's absence; or,
 3. in the event of the officer's death, removal or resignation.
 There is no statutory authority for the replacement of the chair of the county board of equalization as a member of the board of tax roll corrections.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
DOUGLAS F. PRICE ASSISTANT ATTORNEY GENERAL